SULLIVAN, Chief Judge
(concurring in part and in the result):
32. I disagree with the majority’s conclusion that Brigadier General Allen’s silence during voir dire was proper. He should have candidly disclosed the incident involving his wearing female attire at a costume party when civilian defense counsel asked him directly if he had ever seen male soldiers “dressed as women either in [a] play or skit or something.” See generally United States v. Lake, 36 MJ 317 (CMA 1993); United States v. Rosser, 6 MJ 267, 273 (CMA 1979); cf. United States v. Mack, 41 MJ 51 (CMA 1994). Nonetheless, I join the majority’s result because there is no evidence in the record that “a correct response would have provided a valid basis for a challenge for cause.” McDonough Power Equipment, Inc., v. Greenwood 464 U.S. 548, 556, 104 S.Ct. 845, 850, 78 L.Ed.2d 663 (1984).